Citation Nr: 1307134	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  06-00 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from September 1963 to December 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in December 2009 and June 2011, at which time it was remanded for additional development.  

The issues of entitlement to service connection for hepatitis C, a back disability and a left hip disability, to include on a secondary basis, were also developed on appeal from the May 2004 rating decision.  Significantly, the June 2011 Board decision granted service connection for hepatitis C, and a December 2012 rating decision granted service connection for degenerative disc disease of the lumbar spine and service connection for degenerative joint disease of the left hip, with trochanteric bursitis.  Consequently, the issues of entitlement to service connection for hepatitis C, a back disability and for a left hip disability, are no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to service connection for left lower extremity radiculopathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  However, the Board finds that the outcome of such claim may affect the outcome of TDIU issue currently on appeal.  As such, the outstanding service connection claim is inextricably intertwined with the TDIU issue, and must be adjudicated prior to appellate consideration of the TDIU claim.  

VA examinations were conducted in August 2011 and October 2012 in response to the June 2011 Board remand.  The VA examiner concluded in August 2011 that the Veteran's service-connected disabilities did not cause unemployability.  The October 2012 examination report does not reflect that an opinion was offered as to the Veteran's employability with consideration of the service-connected disabilities in combination.  As noted above, subsequently, a December 2012 rating decision granted additional service connection for degenerative disc disease of the lumbar spine, and for degenerative joint disease of the left hip, with trochanteric bursitis.  Consequently, the August 2011 VA opinion on unemployability was made without taking into consideration the newly service-connected low back and left hip disabilities.  Therefore, the Board finds that additional development is required prior to final adjudication of the TDIU issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  After completion of any indicated development relative to left lower extremity radiculopathy, adjudicate the issue of entitlement to service connection for left lower extremity radiculopathy.  Notice of the determination and the Veteran's appellate rights must be issued to the Veteran and his representative.

2.  Thereafter AMC/RO must contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated him since October 2012, the date of the most recent VA evaluation on file, for any service-connected disability.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

3.  Thereafter, the AMC/RO must arrange for review of the Veteran's claims files by the VA physician who provided the opinion on unemployability in August 2011.  If the reviewer is not available, the AMC/RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran will be notified as to the consequence for failure to report for a scheduled VA examination.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The following considerations will govern the opinion:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files, the reviewer is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, are severe enough to preclude substantially gainful employment in keeping with his educational and employment history.  

The reviewer should provide a complete rationale for any opinion provided.  If the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion.  The report prepared should be typed.

c.  If an examination is conducted, any necessary tests or studies must be performed, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  All findings and conclusions will be set forth in a legible report.  A rationale must be offered for all conclusions.

3.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If it is determined that additional evaluation of any service-connected disability is warranted prior to a determination on the issue of TDIU, an examination will be obtained and the results will be associated with the claims files.

4.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to TDIU based on all relevant evidence on file, to include any additional evidence added as a result of this remand.  If the TDIU benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


